 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Gabriel Lopez,                                    No. CV18-1401-PHX-DGC
10                  Plaintiff,                          ORDER
11    v.
12    F&C Hospitality Services, LLC;
      F&C/M&C Hospitality Group, LLC; Hilton
13    Hospitality, LLC; and Crowne Plaza
      Phoenix F/B, LLC,
14
                    Defendants.
15
16
17          Plaintiff Gabriel Lopez brought this case under the Fair Labor Standards Act.
18   Doc. 1. On July 27, 2018, the Court dismissed the action with prejudice for failure to
19   prosecute. Doc. 23. Now, a year later, Plaintiff has filed a letter with the Court seeking to
20   reopen the case. Doc. 24. The Court will deny Plaintiff’s request.
21   I.     Background.
22          The Court recounted the following facts in its July 27, 2018 dismissal order.
23   Doc. 23. On June 15, 2018, the parties filed a notice of settlement. Doc. 15. The Court
24   entered an order stating that the matter would be dismissed with prejudice within 30 days
25   unless the parties filed a stipulation to dismiss. Doc. 18. Plaintiff’s counsel then filed a
26   motion to withdraw from representation, stating that Plaintiff had verbally agreed to settle
27   but refused to sign settlement papers, and had terminated her. Doc. 16.
28          On July 18, 2018, counsel for Plaintiff and Defendants requested a conference with
 1   the Court and asked that the deadline for dismissal be extended to August 17, 2018.
 2   Doc. 19.   The Court’s Judicial Assistant spoke with counsel by telephone, and was
 3   informed that Plaintiff’s counsel had had no contact with Plaintiff since he refused to sign
 4   the settlement and terminated her. Because of Plaintiff’s noncooperation, the parties were
 5   unable to conclude the settlement and file the required documents by the Court’s deadline.
 6          The Court issued an order on July 19, 2018, setting a hearing for July 27, 2018, at
 7   11:00 a.m., and stated, in bold type, that “Plaintiff, Gabriel Lopez, shall appear in person
 8   at the hearing.” Doc. 20. The order further provided that “counsel for Plaintiff shall
 9   provide notice of this hearing to Plaintiff, Gabriel Lopez, on or before July 24, 2018, and
10   shall file notice to the Court that Plaintiff Gabriel Lopez has been made aware of his
11   requirement to appear at the hearing.” Id. On July 23, 2018, Plaintiff’s counsel filed a
12   notice confirming that she had called, texted, and emailed Plaintiff all the necessary
13   information regarding the hearing set for July 27, 2018. Doc. 21. Plaintiff’s counsel also
14   emailed Plaintiff a copy of the Court’s order setting the hearing. Id. The Court’s Judicial
15   Assistant also spoke to Plaintiff by phone and advised him of the hearing.
16          Plaintiff failed to appear at the hearing on July 27, 2018. The Court dismissed the
17   action with prejudice for Plaintiff’s failure to prosecute. See Doc. 23.
18   II.    Plaintiff’s Motion to Reopen.
19          More than one year later, Plaintiff asserts that he did not appear at the July 27, 2018
20   hearing because of “distrust of the law firm” and attorney that represented him. Doc. 24.
21   He claims that his counsel “demand[ed] a signature [that he] never agreed” to give,
22   presumably referring to the proposed settlement with Defendants. See id. He seems to
23   assert that he was not notified of the terms of the proposed agreement, “[a]nd many other
24   things more than I didn’t feel sure of my lawyers.” Id.
25          Plaintiff provides no legal basis for reopening or reconsidering his case. Nearly a
26   year has passed since the Court dismissed this action, precluding the applicability of Rule
27   59(e) (“motion to alter or amend a judgment must be filed no later than 28 days after the
28   entry of judgment”), or Local Rule of Civil Procedure 7.2(g) (absent good cause, motions


                                                 -2-
 1   for reconsideration must be filed within 14 days “after the date of the filing of the Order
 2   that is the subject of the motion”). Nor does Plaintiff develop any argument under Rule 60,
 3   explaining why his motion is timely made “within a reasonable time.” See Fed. R. Civ. P.
 4   60(c).
 5            Defendants filed a response to Plaintiff’s motion to reopen (Doc. 25), but Plaintiff
 6   has not filed a reply and the time for doing so has now passed. See LRCiv 7.2(d).
 7            IT IS ORDERED: that Plaintiff’s motion to reopen (Doc. 24) is denied.
 8            Dated this 23rd day of August, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
